COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-05-372-CR
 
 
TIMOTHY W. MOFFATT                                                       APPELLANT
A/K/A
TIMOTHY MOFFATT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM
THE 297TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Appellant Timothy W. Moffatt
a/k/a Timothy Moffatt attempts to appeal the trial court=s August 2, 2005 order denying his motion for judgment nunc pro
tunc.  Because this denial is not an
appealable order, we dismiss the appeal for want of jurisdiction.




Neither the United States nor Texas constitution guarantees
the right to appeal state criminal convictions. 
Griffin v. State, 145 S.W.3d 645, 646 (Tex. Crim. App.
2004).  A defendant=s right to appeal
is granted only by statute.  Id.  No statute vests this court with jurisdiction
over an appeal from an order denying a request for judgment nunc pro tunc.  See Everett v. State, 82 S.W.3d 735,
735 (Tex. App.CWaco 2002, pet. dism=d) (mem. op.).
On October 10, 2005, we notified Appellant of our concern
that we lacked jurisdiction over the appeal because a direct appeal is not the
proper vehicle to attack an order denying a motion for judgment nunc pro
tunc.  See  Allen v. State, 20 S.W.3d 164, 165
(Tex. App.CTexarkana 2000, no pet.).  We informed Appellant that the appeal was
subject to dismissal unless he or any party desiring to continue the appeal
filed a response with this court showing grounds for continuing the
appeal.  See Tex. R. App. P. 44.3.




Appellant has responded, but nothing in his response
establishes grounds for continuing this appeal. 
We hold that we do not have jurisdiction over Appellant=s appeal of the
trial court=s denial of his motion for judgment nunc pro tunc.  See
Sanchez v. State, 112 S.W.3d 311, 312 (Tex. App.CCorpus Christi
2003, no pet.); Everett, 82 S.W.3d at 735; Allen, 20 S.W.3d at
165.[2]  Accordingly, we dismiss this appeal for want
of jurisdiction.  See Tex. R. App. P. 43.2(f).
PER CURIAM
PANEL
D:  HOLMAN, GARDNER, and WALKER, JJ.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  November 17, 2005




[1]See Tex. R. App. P. 47.4.


[2]See
also Lumpkin v. State, No. 2-05-011-CR, 2004 WL3223174, at *2
(Tex. App.CFort
Worth Mar. 10, 2004, no pet.) (mem. op.) (not designated for publication).